MURPHY, Chief Judge,
dissenting.
Taking into account all of the evidence before the trial judge most favorable to the State’s case, I agree with the Court of Special Appeals that the trial judge’s factual findings did not, in light of the governing law, permit a guilty verdict of the offenses charged by the indictments. Writing for a unanimous three-judge panel, Judge Moylan, with the concurrence of Judges Fischer and Motz, carefully analyzed the 1750 page transcript of trial testimony. The court identified the issue as whether Officer Albrecht’s conduct in unlimbering the shotgun, in “racking” a shell into the chamber, and in pointing it at Rebecca Garnett in the first instance was in itself a criminal act. If it was, the court said that it would be equally blameworthy and reprehensible whether the gun went off and Rebecca was killed or not. The court then said if, on the other hand, the acts of unlimbering and pointing the weapon were not in and of themselves criminal, the unintended death of the victim will not make them so. Albrecht v. State, 97 Md.App. 630, 643-644, 632 A.2d 163.
In his opinion for the court, Judge Moylan deemed it essential to keep “exclusive focus not on the discharge of the shotgun and its deadly consequence but only on the act of loading and aiming that shotgun in the first instance.” Id. at *508644, 632 A.2d 163. In this regard, the court said: “We must freeze in time the split second before the gun went off and inquire as to whether, at that instant, Officer Albrecht could have been found guilty of gross criminal negligence and reckless éndangerment or not.” Id.
The case law is well settled in Maryland that where a charge of involuntary manslaughter is predicated on negligently doing some act lawful in itself, the negligence necessary to support a conviction must be gross or criminal, namely such as manifests a wanton or reckless disregard of human life. The gross criminal negligence must add up to an extreme degree of indifference to the human consequence of one’s actions that can only be described as wanton. “As with grossly negligent manslaughter, it is the allegedly reckless conduct itself that is in issue and not the harm that flows from it; ... it is not the discharge of the shotgun or the death of Rebecca ... that is being assessed; the focus is exclusively on the antecedent action of unlimbering, ‘racking,’ and aiming the shotgun.” Id. at 647-648, 632 A.2d 163. .
The intermediate appellate court points out quite accurately that the State seeks to establish such a gross departure from the standard of care exercised by a reasonable person by asserting that the very act of pointing a loaded weapon at another constitutes such a gross departure per se and establishes thereby the necessary recklessness. Cases relied upon by the State for this proposition are not, however, apposite since each presents a situation where a civilian without any occupational mandate pointed a loaded weapon at another civilian; the cases do not involve a police officer as a defendant—an individual empowered to carry a weapon and, under many circumstances, to point and even use it.
The court next said:
“... [W]e see no evidence in this case from which a fact finder could have been persuaded beyond a reasonable doubt that there was on the part of the appellant such gross criminal negligence so as to demonstrate a wanton disregard for human life. Nor do we see any gross deviation or *509gross departure from the standard of conduct that a reasonable police officer would employ in similar circumstances. Rebecca Garnett suffered a tragic death. The appellant was unquestionably the homicidal agent. For purposes of our review, however, it is a given that the discharge of the gun was accidental. The only issue before us is whether the pointing of the gun at Rebecca Garnett was, in and of itself, a criminal act. Given the demanding definition of gross criminal negligence, we see no evidence that could rationally satisfy that requirement.
“Utilizing the standard of the reasonable police officer, we assess the circumstances from the point of view of a police officer who is looking for one or more culprits in a stabbing, who has been told that the two or three young men involved are drug pushers, who has been told that the subjects may be armed, who has just engaged in a high-speed chase, and who has just located the suspect car with three apparent occupants. The officer is trained to use his own police cruiser as a shield when he confronts a potentially dangerous situation and to make sure the target area is neutralized before proceeding to a calmer inspection. With respect to any reasonable officer in such a circumstance, we have to conclude that his adrenaline would be pumping, his heart would be pounding, and he would be fearful for his own life. When he orders suspects to ‘freeze,’ he is intensely sensitive to compliance with that order.
“Officer Thomas was watching Darnell Budd even as the appellant was watching Rebecca Garnett. Officer Thomas’s description of his intense concentration on any hand movement or twitching by Darnell Budd illustrates the emotion that inevitable permeates such a confrontation:
‘He was facing in our direction. And it was like—It’s hard to—When you’re holding a gun on somebody and they’re doing—they’re just not standing still, Your Hon- or—its hard to explain, you can’t say what they’re doing with their hands, but their hands, they’re not in their pockets, but they’re not staying within clear sight. They’re not to the point where he’s standing there like *510this, so that you can see that he’s not doing anything with them. But he’s just like standing around doing this. And that’s the scary part because very quickly we had scenarios in the Academy where one of the instructors stood there, turned around like this, came out with a gun and fired so quickly that I didn’t even have a chance to put my hand on my gun to take it out. And that’s where you realize that so quick someone can come out with a weapon if you don’t get them under control or get them to stop moving so that you can watch what they’re doing. You can be killed, or you can be shot. And that’s the part where I mean it was real scary because he wouldn’t stop moving.’
“That was the reaction of a reasonable officer who, presumably, acted appropriately throughout the entire encounter: You can be killed or you can be shot ... [I]t was real scary because he wouldn’t stop moving.’ Police officers are thrown into combat-like situations where incredible coolness is called for. It is one thing to say that occasionally a nervous instinct falls short of the ideal. It is quite another thing to say that such a lapse is criminal, calling for imprisonment in a penitentiary.” Id. at 650-652, 632 A.2d 163.
The court further explained:
“But for the fact that the gun went off (and that was found to have been an unintended accident), there was nothing unusual in the conduct of Officer Albrecht in making this felony stop involving a vehicle and multiple suspects. There is not a scintilla of evidence to suggest any deviation or departure, let alone a gross deviation or gross departure, from the standard of conduct regularly employed by the Montgomery County Police Department in making felony stops involving vehicles and/or multiple suspects. In terms of involuntary manslaughter of the gross criminal negligence variety, there is no evidence that Officer Albrecht’s conduct was even unjustified, let alone conduct evidencing a reckless and wanton- disregard of human life. There was no evidence to suggest that it was that which *511Judge Orth stated, in State v. Kramer, 318 Md. 576, 590, 569 A.2d 674 (1990), could be characterized as ‘conduct that is of extraordinary or outrageous character.’
“Officer Albrecht fully articulated what it was that caused him to unlimber, ‘rack,’ [sic] and aim his shotgun. Virtually every officer who testified stated that he or she would have done the same thing in the same situation. Officer Albrecht was in the course of making a felony stop. The standard of conduct indisputably established by the evidence was that in the course of a felony stop it is reasonable to ‘rack’ and aim a shotgun if either of two additional conditions are present. One of those conditions is that a vehicle is involved in the felony stop. The other condition is that the felony stop involves two or more suspects. In this case, both conditions were satisfied.
“Darnell Budd, Rebecca Garnett, and James Littlejohn were all suspects. It was Rebecca Garnett who had driven two or three males away from the stabbing scene. In view of the tight time sequence, there was every reason for an arresting officer to believe that both Darnell Budd and James Littlejohn were two of the males driven from the stabbing scene. As Officer Albrecht approached Larchmont Terrace, both Darnell Budd and Rebecca Garnett were observed by him to be returning rapidly to the green Chevrolet automobile as they observed his approach.” Id. at 672-673, 632 A.2d 163.
The Court of Special Appeals properly noted that gross criminal negligence in Rebecca’s death cannot be predicated on a coincidental endangerment of bystanders which it said was the mere consequence of Albrecht’s conduct, vis-a-vis the suspects and not vice versa. It said that the possible endangerment of bystanders was the effect of the confrontation of the suspects and not a contributing cause. Id. at 677, 632 A.2d 163. As to this, the court emphasized that the involuntary manslaughter charge must be premised on the reckless and wanton disregard of Rebecca’s life directly and not to any consequential indifference exhibited toward bystanders. Id.
*512Dwelling further on the evidentiary circumstances underlying this tragic episode, Judge Moylan writes:
“The trial judge can hardly have been suggesting that, after Darnell Budd was observed leaving the scene wherein he had stabbed Timothy Fair, it was inappropriate for Officer Albrecht and Officer Thomas to pursue the green Chevrolet and to arrest Budd. Budd had left in a car with several other individuals. The officers had been told, at the stabbing scene, that Budd and several of the males who had been with him were drug dealers. They had been told, moreover, that one or more of the fleeing group might have a gun. When the car was discovered shortly thereafter by Officer Albrecht and the suspects, who had just been in that car, were numbered at three, it cannot be suggested that this was not one of those ‘felony stops,’ involving either a vehicle or multiple suspects, described by the Montgomery County Police Department as one where officers should approach with guns drawn.
“Although the trial judge demeaned the significance of the earlier stabbing as he used the phrase ‘given the relative lack of severity of the crime’ and demeaned the potential danger posed by Darnell Budd as ‘a felon, not the most fearsome type,’ a stabbing of a victim in the back with a glass bottle is no less serious than a stabbing with a knife. The pictures introduced at trial showed the gaping wound that had been inflicted on the back of Timothy Fair. The wound had been observed by Officer Albrecht and Officer Thomas. In the photograph, it is three to four inches in length and is gaping open to the width of an inch or more. It was no mere incident of some ‘school boy scuffle.’
“The trial judge also, spoke of ‘the lack of threats posed by the suspects.’ When Officer Albrecht and Officer Thomas took off in pursuit of those suspects, they had been told that the two or three males in the group were drug dealers and that the group might be carrying guns. Neither Budd nor others with him could, except through hindsight, be lightly dismissed as ‘not the most fearsome type.’ In approaching a felony stop rife with that potential, that fear is *513not dissipated until the scene is neutralized and the hands of all suspects have been observed. The arresting officers ‘get the drop on’ the suspects first and only lower their weapons after they are reassured that the suspects pose no danger. When Officer Albrecht saw no weapons in the hands of Rebecca Garnett, he ‘checked her off in his mind and was about to direct his attention to Darnell Budd and James Littlejohn when his shotgun accidentally discharged. The larger danger had not yet dissipated. Both Officer Albrecht and Officer Thomas were concerned about the hands of Darnell Budd. Officer Albrecht described Budd as ‘manipulating’ his shirt and preventing Officer Albrecht from getting an unimpeded view of Budd’s hands. Viewing events, as we must, from the perspective of the officers on the scene, Darnell Budd cannot, as of the moment of the encounter, be lightly dismissed as ‘not the most fearsome type.’
“What is nowhere mentioned in the fact finding of the court is that James Littlejohn posed the most serious danger of all three suspects. The trial judge had earlier admonished that ‘in evaluating the reasonableness’ of Officer Albrecht’s conduct, ‘his actions must be judged from the perspective of a reasonable officer on the scene, rather than with 20/20 vision of hindsight.’ ‘With 20/20 vision of hindsight,’ we now know that Littlejohn was an unarmed blind man and posed no danger at all. The officers, however, did not know that as they approached the scene. Officer Thomas knew Littlejohn by sight but acknowledged that, as he approached the scene, he did not know who that third figure in the back seat of the green Chevrolet was. Littlejohn, as that third figure, was shielded behind the front seat. His hands were completely out of the view of both officers. ‘From the perspective of a reasonable officer on the scene,’ Littlejohn was most definitely a suspect and posed a clear threat to the officers.” Id. at 678-680, 632 A.2d 163.
As to the State’s reliance upon Albrecht’s customizing his shotgun to prove gross criminal negligence, the intermediate appellate court held that evidence of this fact, i.e., the use of *514the bandolier or sling, was not a legally sufficient predicate upon which to find gross criminal negligence. Id. at 681, 632 A.2d 163. Explaining, the court observed:
“There was no evidence to the effect that Officer Albrecht’s fitting of a bandolier on his shotgun was either ‘highly questionable’ or ‘potentially dangerous.’ The bandolier carried fifteen rounds of ammunition. When fully loaded, the bandolier and the ammunition weighed a total of 2.39 pounds. Two experts testified with respect to the possible physical repercussions of the added weight on the firing of the weapon. Neither of the experts had any knowledge as to the policy of the Montgomery County Police Department with respect to such a bandolier.” Id.
Although somewhat repetitious, the concluding portion of Judge Moylan’s opinion for the Court of Special Appeals bears repeating:
“... If we pay more than lip service to the principle of law that Officer Albrecht should not be judged on the basis of the harm that resulted from his conduct but only on the basis of the antecedent conduct itself, he exhibited no reckless and wanton disregard of human life. He was involved, indisputably, in a felony stop of a vehicle involving multiple suspects. A stabbing had occurred and at least one of the stabbers, if not more, was believed to have left the scene in the car driven by Rebecca Garnett. There were indications that the group leaving in that car were drug pushers who might well be armed. However innocent Rebecca Garnett may have turned out to be in hindsight, she was definitely a suspect when Officer Albrecht first approached her. According to standard procedure, you do not aim a shotgun at a suspect only after you perceive that the suspect is armed. That may be too late. It is rather the case that you aim a shotgun at a suspect immediately and keep it aimed until you are satisfied that the suspect is not armed.
“If aiming a shotgun at a suspect in the course of a felony stop of multiple suspects is a reckless or wanton disregard of human life or a gross deviation from standard police *515procedure, then that is what the Montgomery County Training Academy teaches. We do not believe that to be the case. If pointing a shotgun at a suspect under those circumstances is a reckless and wanton disregard of human life, then that is what Officer Albrecht’s fellow officer, Officer Thomas, also was in the process of exhibiting on the day of this confrontation and that is what three of Officer Albrecht’s fellow officers and classmates—Donna Howard, Joyce Barrow, and Harold Burch—exhibited on no less than thirty other occasions. We do not believe that to be the case.
“Save only for the accidental discharge of the weapon, Officer Albrecht’s conduct was no different from that, actual or hypothesized, of any of the other officers, with the single exception of Sergeant Muehlenhort. Neither did it deviate, let alone grossly deviate, from what he had been taught to do at the Police Training Academy. The norm, in terms of police response to a felony stop involving a vehicle and/or multiple suspects, is not what judges might wish it to be but what the evidence shows it to be. In terms of the evidence in this case, Officer Albrecht’s conduct in aiming his weapon was the norm and not a departure, let alone a gross departure, therefrom.
“We hold that, given the factual finding that Officer Albrecht did not fire the shotgun intentionally, the remaining evidence was not legally sufficient to support a finding of gross criminal negligence, to wit, evidence that he was acting without justification and in such a way as to exhibit a reckless and wanton disregard for human life. Neither was the remaining evidence, once any fact finding that the gun had been fired intentionally was rejected, legally sufficient to support a verdict that Officer Albrecht was guilty of misconduct so reckless as to constitute a gross departure from the standard of conduct that a reasonable police officer would observe. We hold, therefore, that the verdicts of guilty of involuntary manslaughter and of reckless endangerment, necessarily predicated on such states of mind, were clearly erroneous.” Id. at 687-688, 632 A.2d 163.
*516Being in full accord with the opinion of the intermediate appellate court, I respectfully dissent.